To compel respondent to sign certain bonds for the purpose of raising funds to provide a municipal lighting plant and water works.
The circuit judge granted the writ.
Eeversed and writ denied February 2, 1897, with costs.
Held, (1) that the fact that an action was still pending to test the validity of a prior election, would not preclude the ■council from issuing bonds on a new election, in the absence of •any showing that the prior suit was based upon the ground that the issuance of bonds should be restrained because of the amount being in excess of the power of the council; (2) that under the provisions in the charter, that “the question * * * * shall be submitted to the electors, * * * * and shall be determined as two-thirds of the electors .voting at such election by ballot shall direct,” each of the two propositions submitted must receive votes in its favor, equal to two-thirds of the number of voters who voted at the election, in order to carry it; and (3) that an inquiry into the legality of such an election and canvass may Te made in mandamus proceedings.